Citation Nr: 1227549	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to an in-service herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to an in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1973, to include a tour in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Winston-Salem, North Carolina.  The transcript of that hearing has been associated with the claims file. 

In January 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition.

Following the certification of this appeal to the Board in October 2011, the Veteran submitted an additional private medical opinion.  In response, the Board sent the Veteran a letter asking whether he waived his right to have the RO consider this additional evidence in the first instance.  The Veteran notified the Board in June 2012 that he wanted his appeal remanded back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  However, since the Board is granting all of the issues on appeal in full, the Board finds that the appeal does not need to be remanded back to the RO for initial review, since the Veteran will not be prejudiced by these grants of service connection.  Id.



FINDINGS OF FACT

1.  The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

2.  Resolving reasonable doubt in his favor, the Veteran's peripheral neuropathy of the right upper extremity was incurred in, or caused by, his military service.

3.  Resolving reasonable doubt in his favor, the Veteran's peripheral neuropathy of the left upper extremity was incurred in, or caused by, his military service.

4.  Resolving reasonable doubt in his favor, the Veteran's peripheral neuropathy of the right lower extremity was incurred in, or caused by, his military service.

5.  Resolving reasonable doubt in his favor, the Veteran's peripheral neuropathy of the left lower extremity was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2011).

2.  Peripheral neuropathy of the left upper extremity was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2011).

3.  Peripheral neuropathy of the right lower extremity was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2011).

4.  Peripheral neuropathy of the left lower extremity was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In view of the favorable decisions in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claims.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  In view of the Board's favorable decision to grant service connection for peripheral neuropathy of the bilateral upper and lower extremities, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

II. Pertinent Law and Regulations

The Veteran asserts that his current peripheral neuropathy of the bilateral upper and lower extremities is due to his active military service, to include his in-service herbicide exposure from his tour in the Republic of Vietnam.  He reports that his peripheral neuropathy began after his military service in Vietnam and prior to his separation from active duty and has continued since his military discharge. 

Service connection is granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In general, service connection requires: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of a disease or injury; and, (3) evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is also applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disorder during his active military service, or during an applicable presumptive period, and still has such disorder.  Such evidence must be medical unless it relates to a disorder as to which, under the United States Court of Appeals for Veterans Claims (Court) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disorder noted during the active military service is not shown to be chronic, then generally a showing of continuity of symptomatology after the active military service is required for a grant of service connection.  38 C.F.R. § 3.303(b). 

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, organic diseases of the nervous system, such as peripheral neuropathy, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after the military discharge.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as acute and subacute peripheral neuropathy, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in the Republic of Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in the Republic of Vietnam means that the veteran actually set foot within the land borders of Vietnam). 

VA regulations state that, for the purposes of 38 C.F.R. § 3.309(e), the term "acute and subacute peripheral neuropathy" means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, a veteran's peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the veteran was exposed to an herbicide agent during his or her active military service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (determining that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board initially notes that the Veteran's service personnel records show that he served in the Republic of Vietnam on land from December 1970 to March 1971.  Thus, the Veteran is presumed to have been exposed to herbicides during his active military service.  However, the herbicide presumption does not apply to the Veteran because he does not have the specific type of peripheral neuropathy required - acute and subacute.  Instead, he was diagnosed with general peripheral neuropathy at the June 2010 VA examination and at the August 2006 private treatment visit.  All of the other medical records diagnose the Veteran with peripheral neuropathy, but not with acute or subacute peripheral neuropathy.  Further, his peripheral neuropathy did not become manifest to a degree of 10 percent or more within a year after the last date the Veteran was exposed to an herbicide agent during military service, which in this case would be 1971.  Moreover, the neuropathy did not begin within weeks or months of exposure as required for the acute and subacute neuropathy.  The medical treatment records do not document a diagnosis of peripheral neuropathy in 1970 or 1971.  The first relevant post-service treatment records are dated in 1986.  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption.  38 C.F.R. § 3.307(a)(6)(ii).  
Nonetheless, the Board finds that the Veteran's claims can be granted on a direct service connection basis.  See Combee, 34 F.3d at 1043.

The Veteran's service personnel records show that he served in Vietnam on land from December 1970 to March 1971.  Thus, the Veteran is presumed to have been exposed to herbicides during his active military service.  The service treatment records (STRs) do not document a diagnosis of peripheral neuropathy.  However, the STRs do show that in September 1970 he was admitted with a history of leg cramps and uncontrollable shivering after spending a night in a very wet and cold environment.  The discharge diagnosis was exposure to cold.  At discharge from the military service in August 1973, the Veteran checked the box that he had ever had or had then neuritis and cramps in his legs. 

Post-service, private treatment records, including the results of an electromyogram done in August 2006, confirm that the Veteran suffers from peripheral neuropathy.

In correspondence dated in November 2007, a private treating physician wrote as follows, "I need to clarify my position regarding the cause of [the Veteran's] peripheral neuropathy.  There is no way to determine the exact cause of his peripheral neuropathy.  However, it could be due to agent orange, as well as other possibilities (such as his identified B12 deficiency)."

The Veteran was afforded a VA peripheral nerves examination in June 2010.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner diagnosed the Veteran with peripheral neuropathy of the bilateral upper and lower extremities.  The VA examiner then determined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was at least as likely as not caused by or a result of vitamin B-12 deficiency.  However, the VA examiner then stated that he could not resolve this issue without resort to mere speculation.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his service treatment records (STRs), his VA and private treatment records, and the medical literature reviewed in forming the medical opinion.  Further, the VA examiner did not provide a medical opinion concerning the Veteran's presumed in-service herbicide exposure.   Thus, the Board finds the medical opinion to be inadequate.

In contrast, in October 2011, the Veteran's private treating physician submitted a medical opinion.  Dr. J.T.C. stated that he has treated the Veteran for his sensorimotor polyneuropathy since October 2005.  Dr. J.T.C. indicated that he has also reviewed the Veteran's private treatment records for his neurological disorder dated from 2002 to 2005.  In reviewing these records, Dr. J.T.C. noted that the Veteran had an extensive neurological evaluation by the chairman of the Neurology Department at the University of Florida in August 2005.  This August 2005 evaluation is not currently contained in the claims file.  However, Dr. J.T.C. summarized the evaluation for the purposes of his medical opinion.  Specifically, the August 2005 evaluation resulted in a diagnosis of peripheral neuropathy for the Veteran.  Dr. J.T.C. stated that, "as the work-up for a diagnosis of peripheral neuropathy is fairly standard for Neurologists throughout the country, I am confident that [the chairman and his associates] would have checked for vitamin B12 deficiency early in the process.  Indeed, they did check for some very rare causes of neuropathy."  Instead, Dr. J.T.C. noted that in August 2005, following the extensive neurological testing, it was determined that polyneuropathy caused by the Veteran's agent orange exposure was felt to be a prime consideration.  Dr. J.T.C. indicated that the vitamin B-12 deficiency diagnosis occurred many years after the Veteran's 2005 polyneuropathy diagnosis, and, as previously stated, the vitamin B-12 deficiency was found to not be the cause of the polyneuropathy in the August 2005 evaluation.

In summary, Dr. J.T.C. provided the following medical opinion: "After personally treating [the Veteran] for six years and having reviewed [his] medical records dating back 9 years I have developed the following opinion with a reasonable degree of medical certainty: [The Veteran] has a sensorimotor polyneuropathy (peripheral neuropathy) which is, more likely than not, caused by his exposure to Agent Orange.  Although [the Veteran] was subsequently diagnosed with vitamin B12 deficiency, this is, more likely than not, NOT the cause of his peripheral neuropathy."

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

After a careful review of the evidence of record, the Board finds that the Veteran suffers from peripheral neuropathy of the bilateral upper and lower extremities, and that these disorders are related to his in-service herbicide exposure.  In making this determination, the Board notes that the Veteran is competent to report that he experienced tingling and numbness in his arms and legs during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he experienced tingling and numbness in his arms and legs during his active military service and continued to suffer from these symptoms in his arms and legs after his military discharge.  While the STRs are negative for a peripheral neuropathy diagnosis, the Veteran is presumed to have been exposed to herbicide exposure and he indicated that his symptoms started while he was serving in Vietnam (from December 1970 to March 1971).  His records are internally consistent as he was admitted in September 1970 with a history of leg cramps; and also complained of neuritis and cramps in his legs at discharge from the military service in August 1973.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that the Veteran's private treating physician provided a thorough and comprehensive medical opinion in support of the proposition that the Veteran's peripheral neuropathy is related to his presumed in-service herbicide exposure.  

Regarding the negative evidence of record, although the June 2010 VA examiner found that the Veteran's symptoms were related to his vitamin B-12 deficiency, the VA examiner did not consider or address the Veteran's presumed in-service herbicide exposure.  The probative value of an opinion that is not based on all relevant medical evidence of record is diminished.  Moreover, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board therefore finds the June 2010 VA examination to be inadequate.  Id.  Thus, the only probative evidence of record supports the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Here, there is credible supporting evidence of the occurrence of tingling and numbness in the arms and legs during the active military service and thereafter, and a medical diagnosis of peripheral neuropathy of the bilateral upper and lower extremities related to the complaints during the active military service.  The Board thus concludes that the evidence supports the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  The Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities are granted.


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is granted.




____________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


